Citation Nr: 1715662	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his January 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  The hearing was scheduled for April 6, 2016; however, the Veteran subsequently withdrew his hearing request.  See December 2016 Report of General Information (VA Form 21-0820).  See also 38 C.F.R. §20.704(e) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.

The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected hearing loss in December 2013.  In his April 2017 brief, the Veteran's representative asserted that the examination reports of record are "too old to adequately evaluate the disability."  See April 2017 Appellant's Brief (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) and Olson v. Principi, 3 Vet. App. 480, 482 (1992) for the proposition that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination"). 

Considering that more than 40 months have passed since he was last provided a VA audiometric examination, and given the suggestion that his bilateral hearing loss disability has increased in severity during that time, the Board finds that a new audiological evaluation is required to fully and fairly evaluate the Veteran's service-connected bilateral hearing loss.  See 38 C.F.R. § 3.327 (a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen, 3 Vet. App. at 482; Proscelle, 2 Vet. App. at 632; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to determine the level of disability of his bilateral hearing loss.  The electronic claims folder and a copy of this REMAND must be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner must also provide a full description of any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities, to include consideration of the Veteran's contentions as to the functional effect of his bilateral hearing loss.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

2.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




